190 F.2d 206
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PRECAST SLAB & TILE COMPANY.
No. 14276.
United States Court of Appeals Eighth Circuit.
June 20, 1951.

On Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Assistant General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Suelthaus & Krueger, St. Louis, Mo., for respondent.
PER CURIAM.


1
Petition of National Labor Relations Board for enforcement of its Order dismissed and cause remanded to said Board for purpose of vacating its order and dismissing the complaint in the proceedings before it, on motion of petitioner and consent of respondent.